DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 16 February 2021 is acknowledged.  Claims 1, 12, 17, 18, 28, 32, 34, and 36 have been amended.  Claims 3-9, 11, 13-16, 20, 22, 23, 26, 27, 29, 31, 37, 38, 40, and 42-56 have been cancelled.  Claims 1, 2, 10, 12, 17-19, 21, 24, 25, 28, 30, 32-36, 39, and 41 are pending and under consideration.  

Withdrawn Rejections
Applicant’s amendments have obviated the previous rejection of claims 17, 18, 28, 34, and 36 under 35 U.S.C. 112(b).
Applicant’s amendment to claims 1 and 32 to recite a linker with a protease site between either CH3-1 and V-2 or between CH3-2 and V-4 has obviated the previous rejection of claims 1, 2, 10, 17-19, 21, 24, 25, 28, 32-36, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by US2011/0054151 to Lazar et al. (“Lazar;” of record).
Applicant’s amendment to claims 1 and 32 to recite a linker with a protease site between either CH3-1 and V-2 or between CH3-2 and V-4 has obviated the previous rejection of claims 1, 2, 10, 17-19, 21, 24, 25, 28, 30, 32-36, and 39 under 35 U.S.C. 103 as unpatentable over US2011/0054151 to Lazar et al. (“Lazar;” IDS) in view of WO2013/096221 to Sun et al. (“Sun;” IDS).  Note the new ground of rejection below, however.
Claim Objections
Claims 1 and 32 are each objected to for the following informality:  in each claim there is two subparts (ii), one before subpart (iii) and one after subpart (iii).  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 10, 12, 17-19, 21, 24, 25, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 now recites “wherein either the linker between CH3-1 and V-2 or the linker between CH3-2 and V-4 comprises a protease cleavage site.”  There is insufficient antecedent basis for this limitation in the claim because the body of the claim does not require a linker at either of these positions.  Instead, the claim language indicates that linkers at these and other locations are optional.  It is suggested that applicant amend the body of claim 1 to recite that the particular linkers are present, so that the 
Claim 12 is ambiguous and lack antecedent basis because claim 12 depends from cancelled claim 11.  For examination purposes with respect to art, claim 12 will be examined as if depending from claim 1.
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 2, 10, 12, 17-19, 21, 24, 25, 28, 30, 32-36, 39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.  
CD3-L-VLHER2-CH1-L-Fc + VHHER2-L-VLCD3-CL-L-Fc.  The variable domains creating the two specificities are not separated by an intervening hinge-CH2-CH3 component, as required in each of claims 1 and 32.  Accordingly, the domain arrangements recited in the final two subparts of the final wherein clause of each of claims 1 and 32 is new matter not supported by the original disclosure, claims, or drawings.
Applicant is required to remove the new matter from the claims.  Alternatively, Applicant is invited to point to adequate written support for the claims in the specification and original claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 10, 12, 17-19, 21, 24, 25, 28, 32-36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0054151 to Lazar et al. (“Lazar;” IDS) in view of WO2012/025525 to Brinkmann et al. (“Brinkmann;” IDS).
The teachings of Lazar and Brinkmann set forth in the previous office action are incorporated here in full, as are the reasons why the combined teachings of those references rendered the previously pending claims unpatentable.   
Rejection Applied to Current Claims
The 16 February 2021 claim amendments incorporated the limitation of claim 11 regarding the protease site into independent claims 1 and 32.  That limitation was previously addressed in the rejection of record, as taught by Brinkmann.  Claims 1 and 32 were also amended to recite options for V domain combinations that formed binding sites for a cancer cell and CD3-expressing T cells.  Those limitations were previously addressed in the context of claims 19, 21, and 39.  Specifically, Lazar not only taught targeting CD3 on the immune effector cell in combination with cancer cell antigens such as CD19 and HER2 but also why it was important to engage CD3 monovalently.  Given the activity of the variable domains in the construct of Lazar, the variable domains used in the those constructs would also inherently and necessarily bind CD3, or the cancer cell, “when they are part of an IgG and/or scFv antibody“ since the same type of variable domain interaction occurs in each of those constructs (i.e. a VH pairs with a VL to form a binding site).
Claim 12 was amended to add that the protease could be not only a furin or matrix metalloproteinase, but alternatively “a protease expressed by a cancer cell”.  
Claim 17 was amended to depend from claim 1, which corrected an antecedent basis issue. 
Claims 18, 28, 34 and 36 were amended to specify that the numbering used is the EU numbering system, which did not affect the rejection of record.  

Applicant’s Arguments
In the Remarks filed 16 February 2021, Applicant on pages 12-16 reviews the rejection of record and the legal requirements for a prima facie case and then argues that there is no 
Applicant characterizes Brinkmann’s constructs as limited to binding to cancer cell targets, where the constructs rely on the protease to activate an antibody that previously was known to have restricted binding.  Applicant contrasts the constructs of Brinkmann with those that are designed to link an effector cell to a target cancer cell, as claimed.  It is Applicant’s positon that the construct of Brinkmann was not designed to solve the problem of engaging an effector cell so that it would be brought into close proximity to the cancer cell target so that the ordinary artisan would not have a reason to modify the construct of Lazar with the protease cleavage site of Brinkmann.   
Response to Applicant’s Arguments
Applicant’s arguments have been fully considered, but they are not convincing.  With respect to the argument that Lazar teaches removing protease sites at [0169], it is respectfully noted that that passage is in reference to “protease sites that reduce production yields, as well as protease sites that degrade the administered protein in vivo.”  The ordinary artisan reading [0169] would understand that this teaching is with respect to sites that are commonly found in antibodies.  Those sites reduce expression of the antibody and were routinely modified in the art to improve production yields.  The inserted protease cleavage site of Brinkmann does not lead to inactivation of the administered antibody construct—to the contrary, Brinkman 
Regarding the argument that the ordinary artisan would find it counterintuitive to include a cleavage site for the same antigen that is being targeted by the construct, the claims do not recite the limitations relied upon.  The only limitation on target antigen specificity in any of the instant claims is that the construct must bind both an immune effector cell and a target cell that is a cancer cell.  Further, MMP is the protease site in the linker only in dependent claim 12, and then only in the alternative.  And while Lazar mentions MMPs in a long list of possible tumor targets, the constructs of Lazar clearly are not limited to target antigens that are proteases.  Accordingly, Applicant’s reliance on any special considerations with respect to targeting the same tumor protease for which the target site was also incorporated into the linker is inapplicable to the claims and an overly narrow reading of the teachings of the references.
Lastly, for the reasons of record, it is maintained that the improved targeting for a tumor antigen provided by Brinkmann would also have been readily recognized by the ordinary artisan to provide an improvement to the constructs taught by Lazar.  For those antigens that are expressed on a tumor but are also expressed on normal tissue, it would be highly desirable to activate the anti-tumor binding activity only in the presence of the tumor by cleaving the protease site in the carboxy terminal Fab to activate it, as taught by Brinkmann to avoid killing normal cells that also expressed the tumor antigen.  Alternatively, when the carboxy-terminal specificity was for an immune effector cell antigen such as CD3, prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.





Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US2011/0054151 to Lazar et al. (“Lazar;” IDS) in view of WO2012/025525 to Brinkmann et al. (“Brinkmann;” IDS), as applied to claims 1, 2, 10, 12, 17-19, 21, 24, 25, 28, 32-36, 39, and 41 above, and further in view of WO2013/096221 to Sun et al. (“Sun;” IDS).
The teachings of Lazar in view of Brinkmann have been set forth previously in a rejection under 35 U.S.C. 103.  Those teachings, the rejection of record, and the response above regarding the amended claims are each incorporated here in full.  

Lazar in view of Brinkman does not teach inserting one or more of the amino acid sequences recited in SEQ ID NOS: 13-24 between positions 384 and 385 of the Fc, as recited in claim 30.

Sun teaches methods of improving the binding characteristics of an Fc-containing polypeptide for the neonatal Fc receptor (FcRn).  See entire document, e.g., Abstract.  The peptides recited in instant claim 30 are taught as useful for increasing the half life of the antibody to which and Fc domain comprising an insertion of those sequences between positions 384 and 385.  E.g., Example 9. 
Given the teachings of Sun, the ordinary artisan prior to the effective filing date of the claimed invention would have predictably inserted any of the peptides taught by Sun into the Fc region of the construct of Lazar to improve its half life in vivo and enhance its therapeutic activity.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Applicant’s Arguments and Examiner’s Response
Applicant argues in the Remarks filed 16 February 2021 that for the reasons noted above, there was no motivation to insert Brinkmann’s protease cleavage site into the constructs of Lazar and that the teachings of Sun do not remedy this defects. 
Applicant’s arguments have been fully considered and for the reasons noted above, they are not convincing with respect to the revised rejection.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643